DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities: 
In claim 11, it appears that the phrase ‘by saw module’ should read ‘by the saw module’. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 8, 10-12 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 8, this claim recites ‘the first saw’ for which there is no antecedent basis.
With regard to claim 10, this claim recites ‘the one or more saws’ for which there is no antecedent basis.
With regard to claim 11, this claim recites ‘substantially equal’ that is indefinite because ‘substantially’ is a relative term and it is not clear what the metes and bounds are of substantial equality; see MPEP 2173.05.
With regard to claim 14, this claim recites ‘the first side and the second side are generally opposite sides of the workpiece’ that is indefinite because it is not clear what the metes and bounds are of ‘generally’; see MPEP 2173.05.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker U.S. Patent Publication No. 20140238546 (hereinafter Barker) in view of Millwide Insider, Issue #2 2013, U.S. Natural Resources, Inc., published 2013 (hereinafter Millwide).
Regarding claim 1, Barker teaches a method of processing a workpiece to obtain a desired cut product [0011-0013 — a method for orienting and sawing a cant to produce a board; 0049-0071, Fig. 1 — a fourth conveyor 175 may convey or transport the resulting pieces directly to the sorting deck 114 as indicated by arrow 190. For instance, at some point of processing, a size and/or grade of a piece may only be suitable for use in pallets or rail ties, and may be directly sent to the sorting deck 114], the method comprising:
calculating a first cut pattern configured to be implemented by a module upstream of a saw module [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module); 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200], 
wherein the first cut pattern defines a profile of a block that is wider than the desired cut product [0056 — head rig 102 may cut a flitch 136 which has two flat sides, and sometimes other boards. The flitch 136 or other boards may be sent to the linebar resaw 106 for further processing… a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 (i.e. wider than the desired cut product); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile)]; 
calculating a second cut pattern configured to be implemented by an edger downstream of the saw module [0056 — head rig 102 may cut a flitch 136 which has two flat sides, and sometimes other boards. The flitch 136 or other boards may be sent to the linebar resaw 106 for further processing… a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 (downstream of linebar resaw 106); 0067-0071 — — lumber mill environment 100 may include one or more optimizer systems 300… the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200]; 
forming the profile of the block along a first side of the workpiece according to the first cut pattern [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another.; 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200]; 
severing the block from a remaining portion of the workpiece with the saw module [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0060 — linebar resaw 106 typically includes a saw 166 including a saw blade 166a, a set of driven rollers 168a and a set of undriven rollers 168b. The sets of rollers, collectively 168, move the cant 130 laterally with respect to the saw blade 166a, adjusting a depth of cut or thickness of board 170 sawn or cut by the linebar resaw 106. This sawing or cutting produces two pieces, typically a board 170 and a smaller cant 130a]; and 
cutting the block longitudinally according to the second cut pattern into at least a first piece and a second piece, wherein the first piece corresponds to the desired cut product [0056-0057 — a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 as indicated by arrow 150. Typically, when the pieces of lumber 148 carry or have some amount of wane (visible in FIG. 1), they may require edging to remove the wane (first and second piece)].
But Barker fails to clearly specify a profiler module upstream of a saw module.
However, Millwide teaches a profiler module upstream of a saw module [pages 4 and 6 — GREEN MILL PROCESS diagram shows a profiler upstream of a saw (page 4); USNR PRIMARY BREAKDOWN LINE shows profiler modules D and E upstream of quad arbor sawbox F (page 6)].
Barker and Millwide are analogous art because they are from the same field of endeavor.  They relate to lumber processing systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by Barker, by incorporating the above limitations, as taught by Millwide.  
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for an edger, as taught by Millwide [page 8].  In addition lumber processing lines commonly feature combinations of profiler, saw, and edger elements for sequential processing of lumber [Millwide pages 8 and 9] and it would be obvious to simply substitute one element for another to obtain the predictable result of a method and system for lumber processing that includes a profiler module performing a profiling step as the first processing operation .
Regarding claim 2, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches calculating a third cut pattern configured to be implemented by the saw module [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200]. 
Regarding claim 3, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches cutting the first piece transversely into at least a third piece and a fourth piece downstream of the edger, wherein the fourth piece is the desired cut product [0065, Fig. 1 — trimmer 110 typically includes one or more saws (e.g., round saws) 186a, 186b (collectively 186) oriented to trim one or both ends of the boards 170, adjusting the length of the boards 170 (cutting transversely); 0011-0013 — a method for orienting and sawing a cant to produce a board; 0049-0071, Fig. 1 — at some point of processing, a size and/or grade of a piece may only be suitable for use in pallets or rail ties, and may be directly sent to the sorting deck 114]. 
Regarding claim 4, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches calculating a cut solution for the workpiece, wherein the cut solution defines the desired cut product [0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200; 0011-0013 — a method for orienting and sawing a cant to produce a board; 0049-0071, Fig. 1 — at some point of processing, a size and/or grade of a piece may only be suitable for use in pallets or rail ties, and may be directly sent to the sorting deck 114]. 
Regarding claim 5, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that a first and second cut patterns are calculated based at least on the cut solution [0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200]. 
Regarding claim 6, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches calculating, based at least on the cut solution, a third cut pattern configured to be implemented by the module, wherein the third cut pattern defines a profile of the desired cut product to be formed along the workpiece [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module); 0067-0071 — the optimizer computer simulates thousands of different ways (cut patterns/solutions) to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200].
Further, Millwide teaches that a module is a profiler [pages 4 and 6 — GREEN MILL PROCESS diagram shows a profiler upstream of a saw (page 4); USNR PRIMARY BREAKDOWN LINE shows profiler modules D and E upstream of quad arbor sawbox F (page 6)].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by the combination of Barker and Millwide, by incorporating the above limitations, as taught by Millwide.  
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for an edger, as taught by Millwide [page 8].  In addition lumber processing lines commonly feature combinations of profiler, saw, and edger elements for sequential processing of lumber [Millwide pages 8 and 9] and it would be obvious to simply substitute one element for another to obtain the predictable result of a method and system for lumber processing that includes a profiler module performing a profiling step as the first processing operation .
Regarding claim 7, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches determining a first difference, if any, in wood volume recovery for the first cut pattern relative to the third cut pattern; determining a second difference, if any, in throughput for the third cut pattern relative to the first cut pattern; comparing a value of the first difference to a value of the second difference [0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced — picking an optimum solution to maximize volume implies comparing the differences between the various possible solutions; 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200]; and 
sending the first cut pattern to the module based on said comparing [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another.; 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200].
Further, Millwide teaches that a module is a profiler module [pages 4 and 6 — GREEN MILL PROCESS diagram shows a profiler upstream of a saw (page 4); USNR PRIMARY BREAKDOWN LINE shows profiler modules D and E upstream of quad arbor sawbox F (page 6)].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by the combination of Barker and Millwide, by incorporating the above limitations, as taught by Millwide.  
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for an edger, as taught by Millwide [page 8].  In addition lumber processing lines commonly feature combinations of profiler, saw, and edger elements for sequential processing of lumber [Millwide pages 8 and 9] and it would be obvious to simply substitute one element for another to obtain the predictable result of a method and system for lumber processing that includes a profiler module performing a profiling step as the first processing operation.
Regarding claim 8, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches calculating an increase in wood volume recovery or a decrease, if any, in throughput speed through the saw module for the first cut pattern relative to the second cut pattern [0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced — picking an optimum solution to maximize volume implies comparing the differences between the various possible solutions, i.e. increase or decreases in wood volume; 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200]. 
Regarding claim 9, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that a cut solution further defines a second desired cut product [0008 — a cant is typically concurrently or simultaneously sawn or cut into multiple pieces or boards; 0024 —at least one processor may further determine a width category for each of a number of boards that would be sawn from the cant; 0099 — the at least one processor determines a width category for each of a number of boards that would be sawn from the cant ], the method further comprising 
calculating a third cut pattern configured for implementation by a module upstream of the saw module, wherein the third cut pattern defines a profile to be formed along the first side of the workpiece by module, and the profile is a profile of the second desired cut product [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module); 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200; see also MPEP 2144.04] or a profile of a second block that is wider than the desired cut product [0056 — head rig 102 may cut a flitch 136 which has two flat sides, and sometimes other boards. The flitch 136 or other boards may be sent to the linebar resaw 106 for further processing… a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 (i.e. wider than the desired cut product); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile)];
Further, Millwide teaches a second profile module upstream of the saw module, and a second profile to be formed along the first side of the workpiece by the second profiler module [pages 4 and 6 — GREEN MILL PROCESS diagram shows profiler #1 and profiler #2 upstream of a saw (page 4); USNR PRIMARY BREAKDOWN LINE shows profiler modules D and E upstream of quad arbor sawbox F (page 6) — both profilers operate on the top and bottom sides of the log].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for pre-cut lumber processing, as taught by the combination of Barker and Millwide, by incorporating the above limitations, as taught by Millwide.  
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for an edger, as taught by Millwide [page 8] and to increase product flexibility, as taught by Millwide [page 9].  In addition lumber processing lines commonly feature combinations of profiler, saw, and edger elements for sequential processing of lumber [Millwide pages 8 and 9] and it would be obvious to simply substitute one element for another to obtain the predictable result of a method and system for lumber processing that includes profiler modules performing profiling steps as the first processing operation.
Regarding claim 13, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches forming a profile of a second block along a second side of the workpiece [0008 — a cant is typically concurrently or simultaneously sawn or cut into multiple pieces or boards; 0024 —at least one processor may further determine a width category for each of a number of boards that would be sawn from the cant; 0099 — the at least one processor determines a width category for each of a number of boards that would be sawn from the cant],
wherein the second block is wider than a second desired cut product [0056 — head rig 102 may cut a flitch 136 which has two flat sides, and sometimes other boards. The flitch 136 or other boards may be sent to the linebar resaw 106 for further processing… a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 (i.e. wider than the desired cut product); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile)]; 
cutting through the workpiece to sever the second block from the remaining portion of the workpiece [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0060 — linebar resaw 106 typically includes a saw 166 including a saw blade 166a, a set of driven rollers 168a and a set of undriven rollers 168b. The sets of rollers, collectively 168, move the cant 130 laterally with respect to the saw blade 166a, adjusting a depth of cut or thickness of board 170 sawn or cut by the linebar resaw 106. This sawing or cutting produces two pieces, typically a board 170 and a smaller cant 130a]; and 
cutting the second block longitudinally downstream of the saw module to obtain the second desired cut product from the second block [0056-0057 — a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 as indicated by arrow 150. Typically, when the pieces of lumber 148 carry or have some amount of wane (visible in FIG. 1), they may require edging to remove the wane].
Regarding claim 14, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that first side and the second side are generally opposite sides of the workpiece [0055-0056, Fig. 1 — head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another].
Regarding claim 15, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches forming a profile of a second desired cut product along a second side of the workpiece [0008 — a cant is typically concurrently or simultaneously sawn or cut into multiple pieces or boards; 0024 —at least one processor may further determine a width category for each of a number of boards that would be sawn from the cant; 0099 — the at least one processor determines a width category for each of a number of boards that would be sawn from the cant; 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern) ], wherein the second desired cut product is a side board [0003, 0047 — sideboards]; and 
severing the second desired cut product from the remaining portion of the workpiece [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0060 — linebar resaw 106 typically includes a saw 166 including a saw blade 166a, a set of driven rollers 168a and a set of undriven rollers 168b. The sets of rollers, collectively 168, move the cant 130 laterally with respect to the saw blade 166a, adjusting a depth of cut or thickness of board 170 sawn or cut by the linebar resaw 106. This sawing or cutting produces two pieces, typically a board 170 and a smaller cant 130a]. 
Regarding claim 16,  Barker teaches a system for processing a workpiece to obtain a desired cut product [0011-0013 — a system for orienting and sawing a cant to produce a board; 0049-0071, Fig. 1 — a lumber mill environment 100… a fourth conveyor 175 may convey or transport the resulting pieces directly to the sorting deck 114 as indicated by arrow 190. For instance, at some point of processing, a size and/or grade of a piece may only be suitable for use in pallets or rail ties, and may be directly sent to the sorting deck 114], the system comprising: 
a precut module [0055-0056, Fig. 1 — head rig 102 (precut module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module);]; 
a first saw module downstream of the precut module [0055-0056, Fig. 1 — head rig 102 (precut module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (first saw module)]; 
a second saw module downstream of the first saw module [0056-0057 — a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 (second saw module) as indicated by arrow 150. Typically, when the pieces of lumber 148 carry or have some amount of wane (visible in FIG. 1), they may require edging to remove the wane (first and second piece)]; and 
an optimizer operatively coupled with the precut module, the optimizer programmed with instructions operable, upon execution [0067-0071, Fig. 4 — lumber mill environment 100 may include one or more optimizer systems 300 (as shown in FIG. 4). As part of automating the lumber mill, one or more optimizer systems 300 (as shown in FIG. 4), commonly referred to as optimizers, may be installed. The optimizer(s) analyze information about the input (e.g., cants, boards) of a set of operations (e.g., sawing), and automatically determine a number of parameters intended to optimize the operations… one or more computers programmed to process and/or analyze the acquired information and produce an optimized solution… the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200; 0085 — drives 418, 422, 424, and their associated computer-readable media 420, 426, 428, provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the optimizer computer system 400], to cause the optimizer to cause the precut module to form a profile of a block along the workpiece [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another.; 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200], 
wherein the block is wider than the desired cut product [0056 — head rig 102 may cut a flitch 136 which has two flat sides, and sometimes other boards. The flitch 136 or other boards may be sent to the linebar resaw 106 for further processing… a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 (i.e. wider than the desired cut product); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile)]; 
cause the first saw module to sever the block from a remaining portion of the workpiece [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0060 — linebar resaw 106 typically includes a saw 166 including a saw blade 166a, a set of driven rollers 168a and a set of undriven rollers 168b. The sets of rollers, collectively 168, move the cant 130 laterally with respect to the saw blade 166a, adjusting a depth of cut or thickness of board 170 sawn or cut by the linebar resaw 106. This sawing or cutting produces two pieces, typically a board 170 and a smaller cant 130a]; and 
cause the second saw module to cut the block longitudinally into two or more pieces, wherein a first one of the pieces corresponds to the desired cut product [0056-0057 — a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 as indicated by arrow 150. Typically, when the pieces of lumber 148 carry or have some amount of wane (visible in FIG. 1), they may require edging to remove the wane (first and second piece)]. 
But Barker fails to clearly specify a module having one or more profilers.
However, Millwide teaches a module having one or more profilers [pages 4 and 6 — GREEN MILL PROCESS diagram shows a profiler upstream of a saw (page 4); USNR PRIMARY BREAKDOWN LINE shows profiler modules D and E upstream of quad arbor sawbox F (page 6)].
Barker and Millwide are analogous art because they are from the same field of endeavor.  They relate to lumber processing systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by Barker, by incorporating the above limitations, as taught by Millwide.  
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for an edger, as taught by Millwide [page 8].  In addition lumber processing lines commonly feature combinations of profiler, saw, and edger elements for sequential processing of lumber [Millwide pages 8 and 9] and it would be obvious to simply substitute one element for another to obtain the predictable result of a method and system for lumber processing that includes a profiler module performing a profiling step as the first processing operation .
Regarding claim 17, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that a second saw module includes an edger [0056-0057 — a conveyor 146 conveys or transports pieces of lumber 148 which require edging to the edger 108 as indicated by arrow 150. Typically, when the pieces of lumber 148 carry or have some amount of wane (visible in FIG. 1), they may require edging to remove the wane (first and second piece)].
Regarding claim 18, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches a trimmer downstream of the edger, wherein the instructions are further operable, upon execution [0067-0071, Fig. 4 — lumber mill environment 100 may include one or more optimizer systems 300 (as shown in FIG. 4). As part of automating the lumber mill, one or more optimizer systems 300 (as shown in FIG. 4;  0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal; 0085 — drives 418, 422, 424, and their associated computer-readable media 420, 426, 428, provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the optimizer computer system 400], to cause the trimmer to cut the first one of the pieces transversely to thereby obtain the desired cut product [0065, Fig. 1 — trimmer 110 typically includes one or more saws (e.g., round saws) 186a, 186b (collectively 186) oriented to trim one or both ends of the boards 170, adjusting the length of the boards 170 (cutting transversely); 0011-0013 — a method for orienting and sawing a cant to produce a board; 0049-0071, Fig. 1 — at some point of processing, a size and/or grade of a piece may only be suitable for use in pallets or rail ties, and may be directly sent to the sorting deck 114]. 
Regarding claim 19, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that instructions are operable, upon execution, to cause the optimizer to calculate a cut solution for the workpiece, wherein the cut solution defines the desired cut product [0067-0071, Fig. 4 — lumber mill environment 100 may include one or more optimizer systems 300 (as shown in FIG. 4). As part of automating the lumber mill, one or more optimizer systems 300 (as shown in FIG. 4), commonly referred to as optimizers, may be installed. The optimizer(s) analyze information about the input (e.g., cants, boards) of a set of operations (e.g., sawing), and automatically determine a number of parameters intended to optimize the operations… one or more computers programmed to process and/or analyze the acquired information and produce an optimized solution… the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/solution); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200; 0085 — drives 418, 422, 424, and their associated computer-readable media 420, 426, 428, provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the optimizer computer system 400]. 
Regarding claim 20, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that instructions are operable, upon execution, to cause the optimizer to calculate a first cut pattern for implementation by the precut module based at least on the cut solution [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0067-0071, Fig. 4 — lumber mill environment 100 may include one or more optimizer systems 300 (as shown in FIG. 4). As part of automating the lumber mill, one or more optimizer systems 300 (as shown in FIG. 4), commonly referred to as optimizers, may be installed. The optimizer(s) analyze information about the input (e.g., cants, boards) of a set of operations (e.g., sawing), and automatically determine a number of parameters intended to optimize the operations… one or more computers programmed to process and/or analyze the acquired information and produce an optimized solution… the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/solution); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200; 0085 — drives 418, 422, 424, and their associated computer-readable media 420, 426, 428, provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the optimizer computer system 400], wherein the first cut pattern defines the longitudinal sides of the block [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern/profile)].
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barker and Millwide in view of Barnekov et al. U.S. Patent No. 5,578,229 (hereinafter Barnekov).
Regarding claim 10, the combination of Barker and Millwide teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that the cut solution defines a through-cut through the workpiece and calculating the first cut pattern includes determining a cut for the one or more saws [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module); 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200].
But the combination of Barker and Millwide fails to clearly specify calculating includes determining a desired depth of cut and comparing a total depth of the through-cut to the desired depth of cut. 
However, Barnekov teaches calculating includes determining a desired depth of cut and comparing a total depth of the through-cut to the desired depth of cut [col. 2 lines 18-21, col. 4 lines 45-51, col. 4 line 52 – col. 6 line 3, Figs. 2-6 — a through-cut is made (col. 2 lines 18-21) based on calculations by computer 12 that comprises 2 cuts of, for example, half the lumber thickness (total depth, t)]. 
Barker, Millwide, and Barnekov are analogous art because they are from the same field of endeavor.  They relate to lumber processing systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by the combination of Barker, and Millwide, by incorporating the above limitations, as taught by Barnekov.  
One of ordinary skill in the art would have been motivated to do this modification to maximize the speed at which a board can be cut to produce a through-thickness rip or cross-cut, as taught by Barnekov [col. 2 lines 18-36].
Regarding claim 11, the combination of Barker, Millwide, and Barnekov teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches calculating a third cut pattern configured for implementation by saw module [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module); 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (cut pattern); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200].
Further, Barnekov teaches that a first cut pattern defines a first portion of the through-cut and the third cut pattern defines a remaining second portion of the through-cut, and the second portion has a depth that is less than or substantially equal to the desired depth of cut [col. 2 lines 18-21, col. 4 lines 45-51, col. 4 line 52 – col. 6 line 3, Figs. 2-6 — a through-cut is made [col. 2 lines 18-21] based on calculations by computer 12 that comprises 2 cuts of, for example, half the lumber thickness (total depth, t); a through-cut comprises kerfs K1 and K2 that define a first and second portion of a cut].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by the combination Barker, Millwide, and Barnekov, by incorporating the above limitations, as taught by Barnekov.  
One of ordinary skill in the art would have been motivated to do this modification to maximize the speed at which a board can be cut to produce a through-thickness rip or cross-cut, as taught by Barnekov [col. 2 lines 18-36].
Regarding claim 12, the combination of Barker, Millwide, and Barnekov teaches all the limitations of the base claims as outlined above.  
Further, Barker teaches that forming the profile of the block along the first side of the workpiece includes using the module to cut the workpiece along the through-cut [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another.; 0067-0071 — the optimizer computer simulates thousands of different ways to cut the piece of wood into lumber, and picks a solution intended to maximize a grade or volume of lumber produced (calculate); 0076-0079, Fig. 3 — cant 200 with hypothetical saw lines or cuts 212a, 212b (through-cut pattern/profile); 0090 —  optimizer computer system 400 may further include various optimization application programs 432 for receiving data from the acquisition devices 208, processing that data, and determining optimal solutions (e.g., rotational longitudinal orientation for sawing or cutting a given cant 200], and 
cutting through the workpiece with the at least one saw includes using the saw module to cut the workpiece [0055-0056, Fig. 1 — head rig 102 (module upstream of linebar resaw 106) typically saws or cuts only the outermost portions of the log 118 to create a cant 130… cant 130 is advanced downstream toward the linebar resaw 106 (saw module)… head rig 102 typically saws or cuts only the outermost portions of the log 118 to create a cant 130, having four sides, opposed pairs of sides being at least roughly parallel to one another; 0060 — linebar resaw 106 typically includes a saw 166 including a saw blade 166a, a set of driven rollers 168a and a set of undriven rollers 168b. The sets of rollers, collectively 168, move the cant 130 laterally with respect to the saw blade 166a, adjusting a depth of cut or thickness of board 170 sawn or cut by the linebar resaw 106. This sawing or cutting produces two pieces, typically a board 170 and a smaller cant 130a]. 
Further, Millwide teaches using the profiler module to cut the workpiece [pages 4 and 6 — GREEN MILL PROCESS diagram shows a profiler upstream of a saw (page 4); USNR PRIMARY BREAKDOWN LINE shows profiler modules D and E upstream of quad arbor sawbox F (page 6); page 8 — profiling heads can include a saw blade to produce a sawn finish].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by the combination of Barker, Millwide, and Barnekov, by incorporating the above limitations, as taught by Millwide.  
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for an edger, as taught by Millwide [page 8].  In addition lumber processing lines commonly feature combinations of profiler, saw, and edger elements for sequential processing of lumber [Millwide pages 8 and 9] and it would be obvious to simply substitute one element for another to obtain the predictable result of a method and system for lumber processing that includes a profiler module performing a profiling step as the first processing operation .
Further, Barnekov teaches using a module to cut the workpiece along the first portion of the through-cut, and cutting through the workpiece with at least one second module includes using the second module to cut the workpiece along the second portion of the through-cut [col. 2 lines 18-21, col. 4 lines 45-51, col. 4 line 52 – col. 6 line 3, Figs. 2-6 — a through-cut is made [col. 2 lines 18-21] based on calculations by computer 12 that comprises 2 cuts of, for example, half the lumber thickness (total depth, t); a through-cut comprises kerfs K1 and K2 that define a first and second portion of a cut].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method and system for lumber processing, as taught by Barker, Millwide, and Barnekov, by incorporating the above limitations, as taught by Barnekov.  
One of ordinary skill in the art would have been motivated to do this modification to maximize the speed at which a board can be cut to produce a through-thickness rip or cross-cut, as taught by Barnekov [col. 2 lines 18-36].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saastamo U.S. Patent Publication No. 20140244023 that teaches a pre-cut infeed system for lumber processing.
McGehee U.S. Patent Publication No. 20050011328 that teaches an active sawguide assembly and method.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119